DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/743,154, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 15/743,154 fails to provide support for generating first and second noise signals and generating a de-noised ECG signal upon processing the electrical signals in combination with the first and second noise signals as recited in claims 1, 11, and 17. Accordingly, claims 1-20 are not entitled to the benefit of the prior application.
Status of the Claims
With this office action, currently claims 1-20 are pending and the following list summarizes their status:
Claims 1-20 are rejected under 35 U.S.C. § 112
Claims 1-5 are rejected under 35 U.S.C. § 102
Claims 1-5 are rejected under 35 U.S.C. § 103
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 11, and 17 all recite generating an ECG signal as well as a first and second noise signal from the electrodes and then generating a de-noised ECG signal using these signals. The Applicant’s disclosure has provided two methods to explain how to generate these noise signals: blind source separation in paragraphs [0065]-[0068] and adaptive filtering in paragraphs [0069]-[0072]. 
The blind source separation explanation is insufficient to provide a written description for generating these signals because it only explains that the algorithm used “can be based on maximization of non-Gaussianity (e.g., as motivated by central limit theory, considering kurtosis, considering negentropy), or minimization of mutual information (e.g., considering maximum entropy, based on a 
The adaptive filtering explanation is insufficient to provide written description for generating these signals because it only provides an equation y(k)=XT(k)*w(k) and then further explains that y is the filtered signal, X is the filter input matrix that is a function of x, where x is a vector of adaptive filter parameters, w is a function for adaptation of adaptive parameters, and k is a time index. Similar to the previous explanation, this explanation provides no details of the matrix required for this equation, or the function for adaptation of adaptive parameters, resulting in insufficient details provided to explain how to generate ECG and noise signals using this function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 and 14, the independent claims from which claims 8 and 14 depend recite that the de-noised ECG signal is generated upon processing the ECG signal with at least one of the first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez-Landaeta et al. (“Heart Rate Detection From Plantar Bioimpedance Measurements”).
Regarding claim 1, Gonzalez-Landaeta et al. discloses a method for electrical signal processing comprising: generating, from an array of electrodes distributed across a plane (fig. 4; the planar surface of the platform has an array of electrodes): an electrocardiogram (ECG) signal from a left subportion and a right subportion of the array of electrodes (fig. 4; A and C are a left subportion and B and D are a right subportion), the left subportion and the right subportion forming, during use, a circuit across an inferior sagittal plane of a user (Section I last paragraph; the impedance detection is from lower limbs); a first noise signal from the left subportion of the array of electrodes (Section III part 2 last paragraph; the contribution from Z0 and power line interference in the signal collected by the left subportion electrodes); a second noise signal from the right subportion of the array of electrodes (Section III part 2 last paragraph; the contribution from Z0 and power line interference in the signal collected by the right subportion electrodes); and generating a de-noised ECG signal upon processing the ECG signal with at least one of the first noise signal and the second noise signal (Section III part 2; the differential signal processing generates a denoised output signal using the noise signals).
Regarding claim 2, Gonzalez-Landaeta et al. discloses a method wherein generating the ECG signal comprises generating the ECG signal from a left anterior electrode of the left subportion and a right anterior electrode of the first subportion (Section III part A first paragraph; the signal is generated using the 4 electrodes shown in figure 4 which have anterior, posterior, left, and right positions with respect to the platform surface).
Regarding claim 3, Gonzalez-Landaeta et al. discloses a method wherein generating the ECG signal further comprises generating the ECG signal from a left posterior electrode of the left subportion and a right posterior electrode of the first subportion (Section III part A first paragraph; the signal is generated using the 4 electrodes shown in figure 4 which have anterior, posterior, left, and right positions with respect to the platform surface).
Regarding claim 4, Gonzalez-Landaeta et al. discloses a method wherein generating the first noise signal comprises generating the first noise signal from a left anterior electrode and a left posterior electrode of the left subportion of the array of electrodes (fig. 4; A and C are the left subportion and have anterior and posterior positioning with respect to the platform surface).
(fig. 4; B and D are the right subportion and have anterior and posterior positioning with respect to the platform surface).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al., as applied to claim 1, and in view of Albrecht et al. (US 5704365 A).
Regarding claim 8, Gonzalez-Landaeta et al. discloses a method wherein generating the ECG signal comprises generating an anterior ECG signal from an anterior subportion of the array of electrodes and a posterior ECG signal from a posterior subportion of the array of electrodes (fig. 4; both the left and right subportions each produce a signal and have posterior and anterior portions). However, Gonzalez-Landaeta et al. does not explicitly recite the use of segmentation for generating a de-noised ECG signal. Albrecht et al. teaches that one or more ECG input signals can be divided sets of segments, where each set of segments represents a beat of the ECG signal, measuring a relationship between noise content of corresponding points from successive sets of segments, and combining the input signals based on the measured relationship (i.e. stitching based on the quality relationship) to provide the distinct advantage of reducing noise in a signal (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. to include using segmentation for generating a de-noised ECG signal as taught by Albrecht et al. as a combination of known prior art references to yield the predictable result of reducing noise in an ECG signal.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al., as applied to claim 1, and in view of Giovangrandi (US 20160374618 A1 - cited by Applicant) and Sackner et al. (US 20080027341 A1).
Regarding claims 6 and 7, Gonzalez-Landaeta et al. discloses a method wherein for de-noising an ECG signal (Section III part 2). However, Gonzalez-Landaeta et al. does not explicitly disclose a summation of the first noise signal and the second noise signal. Giovangrandi teaches that relevant cardiac signals can be fused via summing or adaptive filtration to yield a 2D signal or a 3D which provides a distinct advantage in that the fusion may be used to derive other parameters ([0089]). 
	Gonzalez-Landaeta et al. in view of Giovangrandi remains silent on performing an adaptive filtering operation on the ECG signal including performing at least one of an affine projection operation and a least squares operation. Sackner et al. teaches that adaptive filtering can be used to remove components from a primary signal that are correlated with one or more reference signals by passing the primary signal through a filter tuned to remove frequencies present in the reference signals, thereby removing those frequencies ([0053]). Sackner et al. further states that coefficients of the filter are selected according to known algorithms such as least mean squares, recursive least squares, and affine projections ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Gonzalez-Landaeta et al. in view of Giovangrandi to include adaptive filtering performing an affine projection operation pr a least squares operation as taught by Sackner et al. as a combination of known prior art references to yield the predictable result of removing frequencies present in reference signals.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al., as applied to claim 1, and in view of Giovangrandi.
Regarding claims 9 and 10, Gonzalez-Landaeta et al. discloses a method wherein the array of electrodes is distributed across a conductive surface of a weighing scale (fig. 4). However, Gonzalez-Landaeta et al. does not explicitly disclose that the method further comprises generating a weight distribution signal of the user from forces induced at the conductive surface, contemporaneously with generating the ECG signal from the array of electrodes at the conductive surface or further comprising ([0003] and [0004]). According to Giovangrandi, these techniques can be used to quantify heart rate and pulse arrival timings as well as provide both an instantaneous assessment of fitness as well as feedback for improvement ([0003] and [0004]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. to include an IPG and BCG signal as taught by Giovangrandi as a combination of known prior art references to yield the predictable result of improving the evaluation of physiological parameters.
Claims 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al. in view of Giovangrandi.
Regarding claim 11, Gonzalez-Landaeta et al. discloses a method for electrical signal processing comprising: generating, from an array of electrodes distributed across a plane (fig. 4; the planar surface of the platform has an array of electrodes): electrical signals from a first left subportion and a first right subportion of the array of electrodes (fig. 4; A and C are a first left subportion and B and D are a first  right subportion and each can be broken down arbitrarily into numerous subportions), the electrical signals comprising an electrocardiogram (ECG) signal and a bioimpedance signal (Abstract); a noise signal from at least one of a second left subportion and a second right subportion of the array of electrodes (Section III part 2 last paragraph; the contribution from Z0 and power line interference in the signal collected by the right and left subportions of electrodes); generating a de-noised electrical signal upon isolating the noise signal from the electrical signals (Section III part 2; the differential signal processing generates a denoised output signal using the noise signals).
	Although Gonzalez-Landaeta et al. discloses that the electrical signals include bioimpedance signal (Abstract), Gonzalez-Landaeta et al. does not explicitly state that the system includes an ([0003] and [0004]). According to Giovangrandi, these techniques can be used to quantify heart rate and pulse arrival timings as well as provide both an instantaneous assessment of fitness as well as feedback for improvement ([0003] and [0004]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. to include an IPG signal as taught by Giovangrandi as a combination of known prior art references to yield the predictable result of improving the evaluation of physiological parameters.
Regarding claim 12, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a method wherein the first left subportion and the second left subportion share at least one of a left anterior electrode and a left posterior electrode (Gonzalez-Landaeta et al. fig. 4; the first and second left subportions consist of electrodes A and C and can be broken down arbitrarily into numerous subportions), and wherein the first right subportion and the second right subportion share at least one of a right anterior electrode and a right posterior electrode (Gonzalez-Landaeta et al. fig. 4; the first and second right subportions consist of electrodes B and D and can be broken down arbitrarily into numerous subportions).
Regarding claim 13, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a method wherein generating the electrical signals comprises generating an anterior electrical signal from a left anterior electrode of the first left subportion and a right anterior electrode of the first right subportion (Gonzalez-Landaeta et al. fig. 4; when the ECG is collected each electrode is used to collect the signals including the anterior electrodes)  and a posterior electrical signal from a left posterior electrode of the first left subportion and a right posterior electrode of the first right subportion (Gonzalez-Landaeta et al. fig. 4; when the ECG is collected each electrode is used to collect the signals including the posterior electrodes).
(Gonzalez-Landaeta et al. fig. 4; A and C are the left subportion and have anterior and posterior positioning with respect to the platform surface) and a second noise signal from a right anterior electrode and a right posterior electrode of the second right subportion (Gonzalez-Landaeta et al. fig. 4; B and D are the right subportion and have anterior and posterior positioning with respect to the platform surface).
Regarding claim 17, Gonzalez-Landaeta et al. discloses a system for electrical signal processing comprising: a substrate (fig. 4; the platform below the electrodes); an array of electrodes coupled to the substrate (fig. 4; the array of electrodes on the platform) ; an electronics subsystem in communication with the array of electrodes (fig. 4; the wires in the figure show the electrical system in communication with the electrodes); and a computing subsystem comprising components of the electronics subsystem and comprising a non transitory computer-readable storage medium containing computer program code (Section IV paragraph 3; the system uses Matlab which requires a computer able to obtain the signal data) for: generating electrical signals, comprising at least one of an electrocardiogram (ECG) signal and a bioimpedance signal (Abstract), from a left subportion and a right subportion of the array of electrodes (fig. 4; A and C are a left subportion and B and D are a right subportion and each can be broken down arbitrarily into numerous subportions), the left subportion of electrodes and the right subportion of electrodes forming, during use, a circuit across an inferior sagittal plane of a user (Section I last paragraph; the impedance detection is from lower limbs), generating a first noise signal from the left subportion (Section III part 2 last paragraph; the contribution from Z0 and power line interference in the signal collected by the left subportion electrodes) and a second noise signal from the right subportion of the array of electrodes (Section III part 2 last paragraph; the contribution from Z0 and power line interference in the signal collected by the right subportion electrodes), and generating a de-noised ECG signal upon processing the electrical signals with the first and the second noise signals (Section III part 2; the differential signal processing generates a denoised output signal using the noise signals).
Although Gonzalez-Landaeta et al. discloses that the electrical signals include bioimpedance signal (Abstract), Gonzalez-Landaeta et al. does not explicitly state that the system includes an impedance plethysmogram (IPG) signal. Giovangrandi teaches a similar system that combines IPG with ECG as well as other signals to better evaluate physiological parameters ([0003] and [0004]). According to Giovangrandi, these techniques can be used to quantify heart rate and pulse arrival timings as well as provide both an instantaneous assessment of fitness as well as feedback for improvement ([0003] and [0004]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Gonzalez-Landaeta et al. to include an IPG signal as taught by Giovangrandi as a combination of known prior art references to yield the predictable result of improving the evaluation of physiological parameters.
Regarding claim 18, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a system wherein the array of electrodes comprises a conductive metal electromechanically coupled to the substrate. However, Gonzalez-Landaeta et al. in view of Giovangrandi does not explicitly disclose the array of electrodes comprising a conductive polymer. It is noted, however, that the Applicant's specification fails to provide details of criticality or unexpected results that would occur as a result of the conductive material making up the electrodes being a polymer as opposed to a metal given that the Applicant’s specification explicitly states that the electrodes may be composed of a metal in paragraph [0042]. Given that there is no critical reason to select a polymer over a metal, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the system of Gonzalez-Landaeta et al. in view of Giovangrandi to include electrodes composed of a conductive polymer as merely a design choice for selecting a conductive material.
(fig. 4; A and C are a first left subportion and B and D are a first right subportion and each can be broken down arbitrarily into numerous subportions both anterior and posterior with respect to their platform positions).
Regarding claim 20, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a system wherein the electronics subsystem comprises architecture comprising a first ECG channel coupled to the left anterior electrode and the right anterior electrode (Gonzalez-Landaeta et al. fig. 4; when the ECG is collected each electrode is used to collect the signals including the anterior electrodes), a second ECG channel coupled to the left posterior electrode and the right posterior electrode (Gonzalez-Landaeta et al. fig. 4; when the ECG is collected each electrode is used to collect the signals including the posterior electrodes). However, Gonzalez-Landaeta et al. in view of Giovangrandi does not explicitly disclose a summation of the first noise signal and the second noise signal. Giovangrandi teaches that relevant cardiac signals can be fused via summing or adaptive filtration to yield a 2D signal or a 3D which provides a distinct advantage in that the fusion may be used to derive other parameters ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. in view of Giovangrandi to include a summation of the first noise signal and the second noise signals as taught by Giovangrandi as a combination of known prior art references to yield the predictable result of enabling the fusion of signals to derive other parameters.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al. in view of Giovangrandi, as applied to claim 11, and in view of Albrecht et al.
Regarding claim 14, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a method wherein generating the de-noised electrical signal comprises generating an anterior ECG signal from an (Gonzalez-Landaeta et al. fig. 4; both the left and right subportions each produce a signal and have posterior and anterior portions). However, Gonzalez-Landaeta et al. in view of Giovangrandi does not explicitly recite the use of segmentation for generating a de-noised ECG signal. Albrecht et al. teaches that one or more ECG input signals can be divided sets of segments, where each set of segments represents a beat of the ECG signal, measuring a relationship between noise content of corresponding points from successive sets of segments, and combining the input signals based on the measured relationship (i.e. stitching based on the quality relationship) to provide the distinct advantage of reducing noise in a signal (Abstract). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. in view of Giovangrandi to include using segmentation for generating a de-noised ECG signal as taught by Albrecht et al. as a combination of known prior art references to yield the predictable result of reducing noise in an ECG signal.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez-Landaeta et al. in view of Giovangrandi, as applied to claim 11, and in view of Sackner et al.
Regarding claim 16, Gonzalez-Landaeta et al. in view of Giovangrandi discloses a method wherein for de-noising an ECG signal (Section III part 2). However, Gonzalez-Landaeta et al. in view of Giovangrandi does not explicitly disclose a summation of the first noise signal and the second noise signal. Giovangrandi teaches that relevant cardiac signals can be fused via summing or adaptive filtration to yield a 2D signal or a 3D which provides a distinct advantage in that the fusion may be used to derive other parameters ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Gonzalez-Landaeta et al. in view of Giovangrandi to include a summation of the first noise signal and the second noise signals as 
Gonzalez-Landaeta et al. in view of Giovangrandi remains silent on performing an adaptive filtering operation on the ECG signal including performing at least one of an affine projection operation and a least squares operation. Sackner et al. teaches that adaptive filtering can be used to remove components from a primary signal that are correlated with one or more reference signals by passing the primary signal through a filter tuned to remove frequencies present in the reference signals, thereby removing those frequencies ([0053]). Sackner et al. further states that coefficients of the filter are selected according to known algorithms such as least mean squares, recursive least squares, and affine projections ([0089]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the method of Gonzalez-Landaeta et al. in view of Giovangrandi to include adaptive filtering performing an affine projection operation pr a least squares operation as taught by Sackner et al. as a combination of known prior art references to yield the predictable result of removing frequencies present in reference signals.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904. The examiner can normally be reached Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791